UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 09-1377


GEDION TAMRAT,

                 Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                 Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   November 18, 2009           Decided:   December 28, 2009


Before NIEMEYER, MOTZ, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


David Allen Garfield, Catherine A. Reynolds, LAW OFFICES OF
DAVID GARFIELD, Washington, D.C., for Petitioner. Tony West,
Assistant Attorney General, Susan K. Houser, Senior Litigation
Counsel, W. Daniel Shieh, OFFICE OF IMMIGRATION LITIGATION,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Gedion    Tamrat,         a    native       and   citizen       of    Ethiopia,

petitions for review of an order of the Board of Immigration

Appeals     affirming       the       Immigration         Judge’s      denial       of     his

applications for relief from removal.

            Tamrat challenges the determination that he failed to

establish    eligibility      for         asylum.       To    obtain    reversal         of    a

determination      denying    eligibility           for    relief,     an    alien       “must

show that the evidence he presented was so compelling that no

reasonable factfinder could fail to find the requisite fear of

persecution.”        INS    v.    Elias-Zacarias,             502   U.S.     478,      483-84

(1992).     We have reviewed the evidence of record and conclude

that Tamrat fails to show that the evidence compels a contrary

result.

            Accordingly,         we    deny       the   petition    for     review.           We

dispense    with     oral    argument         because         the   facts        and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        PETITION DENIED




                                              2